DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant has amended independent claim 1, independent claim 7, dependent claim 11, and dependent claim 13 to iniclude “wherein the multilayer film exhibits no reduction in 0C. The applicant’s specification also states that improved bag toughness particularly under chilled conditions, e.g. 0-100C as measured by a bad drop test [0002]. The standard of a “refrigerated temperature” is 0-40C. The applicant does not distinctly define within the specification what is considered “refrigerated temperatures”, thus the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. 
The claim states that the multilayer film exhibits no reduction in toughness and seal strength at refrigerated temperatures. The applicant is attempting to compare the toughness and seal strength with the claim limitation, however, has failed to include what temperature to compare the toughness and seal strength. The comparison of temperatures could range from a heated temperature, ambient temperature, or frozen temperature. The Bruceton Stair Drop Test is based on a height range not a temperature range [applicant’s specification 0062-0063]. Thus, the applicant has failed to particularly point out and distinctly claim the subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2017/0225862, hereinafter “Schnabel”) in view of Kapur et al. (US 2015/0148490, hereinafter “Kapur”) and in view of Elite* 5400G Enhanced Polyethylene Resin Data Sheet (published 01/03).
In regard to claims 1, 3-6, and 17, Schnabel discloses a flowable product contained in a thermoplastic bag [0011]. The bag can be a pouch [0093]. The pouch is formed from a multilayer film [0073]. The film web has at least one outer sealant layer and at least one inner sealant layer [0073]. The sealant layers are formed from the same composition [0073]. The multilayer film comprises a core layer [0099]. The core layer can be formed from a linear low density polyethylene [0105]. The sealant layers may include, without limitation, polyolefins such as polypropylene or polyethylene [0098]. The films of Schnable are blown films. 
Schnabel is silent with regard to the outer sealant layer and the inner sealant layer comprising an αinterpolymer composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/α-olefin copolymer fraction and wherein the inteprolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ration in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0.
Kapur discloses a polyolefin composition suitable for packaging applications, film, multilayer structures, and packaging devices made therefrom [abstract]. The polyolefin composition can be used in an food, consumer, and industrial packaging applications [0076]. The 
Schnabel and Kapur both disclose the use of polyolefin as a layer in packaging materials for food products. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyolefin composition of Kapur as the polyolefin composition of the inner and outer sealant layers of Schnabel motivated by the expectation of forming a packaging film that has improved processability and mechanical properties [0004].
Schnabel is silent with regard to the core layer selected comprising linear low density polyethylene, ethylene/octane-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc. 
Elite* 5400G is an enhanced polyethylene resin which is a LLDPE, ethylene/octane-1 copolymer having a melt index of 1 g/10 min and a density of 0.916 g/cc. The resin is used for food and specially packaging films. 
Schnabel and Elite* 5400G both disclose the use of a LLDPE for a layer of a multilayer film used for food packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the Elite* 5400G polyethylene resin as the resin in the core 
Modified Schnable is silent with regard to the multilayer film exhibiting no reduction in toughness and seal strength at refrigerated temperatures, as determined by Bruceton Stair bag drop test. The claimed properties are deemed to be inherent to the structure in the prior art since the modified Scnhable discloses a packaging film with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 2, Schnable discloses that the outer sealant layer, the inner sealant layer, and the core layer individually comprises a single layer or multiple layers depending on the functionality of the layer [0095]. 
In regard to claim 11, Schnable discloses a bag formed of the multilayer film that contains a flowable liquid [0011]. Modified Schnable is silent with regard to the multilayer film exhibiting no reduction in toughness and seal strength at refrigerated temperatures, as determined by Bruceton Stair bag drop test. The claimed properties are deemed to be inherent to the structure in the prior art since the modified Scnhable discloses a packaging film with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	In regard to claim 12, Schnable discloses that the flowable material is a refrigerated dairy product [0012].

Claims 1-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2017/0225862, hereinafter “Schnabel”) in view of InnateTM (published 2016) in view of EliteTM AT 6401 Data Sheet (published 2015) in further view of Kapur et al. (US 2015/0148490, hereinafter “Kapur”) in further view of Elite* 5400G Enhanced Polyethylene Resin Data Sheet (published 01/03).
In regard to claims 7 and 9-10, Schnabel discloses a flowable product contained in a thermoplastic bag [0011]. The bag can be a pouch [0093]. The pouch is formed from a multilayer film [0073]. The film web has at least one outer sealant layer and at least one inner sealant layer [0073]. The sealant layers are formed from the same composition [0073]. The multilayer film comprises a core layer [0099]. The core layer can be formed from a linear low density polyethylene [0105]. The sealant layers may include, without limitation, polyolefins such as polypropylene or polyethylene [0098]. The film comprises interposed layers [0112]. The films of Schnable are blown films. 
Schnabel is silent with regards to interposed layer position between the at least one core layer and the at least one outer sealant layer and the at least one second interposed layer between the at least one core layer and the second outer sealant layer comprising an αinterpolymer composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/α-olefin copolymer fraction and wherein the inteprolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ration in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0.

Schnabel and Kapur both disclose the use of polyolefin as a layer in packaging materials for food products. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyolefin composition of Kapur as the polyolefin composition of the at least one interposed layer of Schnabel motivated by the expectation of forming a packaging film that has improved processability and mechanical properties [0004].
Schnable is silent with regard to the composition of the outer sealant layer and at least one inner sealant layer, each comprising an ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc and an ethylene/α-olefin interpolymer composition comprising linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.920 g/cc. ‘
InnateTM discloses an ethylene/α-olefin interpolymer composition comprising linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.920 g/cc that is useful as a composition for sealant layer. 
TM is silent with regard to the composition comprising ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc
EliteTM AT 6401 Data Sheet that is an enhanced polyethylene resin that is an ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc that is useful for sealing and has excellent bubble stability.
InnateTM and EliteTM both disclose the resins that are useful in packaging materials as a sealable resin layer. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize EliteTM as part of the resin composition of InnateTM motivated by the expectation of forming a resin layer that has excellent hot tack and seal strength. 
Schnabel and modified InnateTM both disclose sealable resin layers formed from a polyolefin composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the resin composition of modified InnateTM as the composition of the sealant layers motivated by the expectation of forming a layer that has high seal strength and good toughness. 
Schnabel is silent with regard to the core layer selected comprising linear low density polyethylene, ethylene/octane-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc. 
Elite* 5400G is an enhanced polyethylene resin which is a LLDPE, ethylene/octane-1 copolymer having a melt index of 1 g/10 min and a density of 0.916 g/cc. The resin is used for food and specially packaging films. 
Schnabel and Elite* 5400G both disclose the use of a LLDPE for a layer of a multilayer film used for food packaging. Thus, it would have been obvious to one of ordinary skill in the art 
Modified Schnable is silent with regard to the multilayer film exhibiting no reduction in toughness and seal strength at refrigerated temperatures, as determined by Bruceton Stair bag drop test. The claimed properties are deemed to be inherent to the structure in the prior art since the modified Scnhable discloses a packaging film with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 8, Schnable discloses that the outer sealant layer, the inner sealant layer, and the core layer individually comprises a single layer or multiple layers depending on the functionality of the layer [0095]. 
	In regard to claim 13, Schnable discloses a bag formed of the multilayer film that contains a flowable liquid [0011]. Modified Schnable is silent with regard to the multilayer film exhibiting no reduction in toughness and seal strength at refrigerated temperatures, as determined by Bruceton Stair bag drop test. The claimed properties are deemed to be inherent to the structure in the prior art since the modified Scnhable discloses a packaging film with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 14, Schnable discloses that the flowable material is a refrigerated dairy product [0012].

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
The applicant argues that the art relating to combining and co-extruding polymer resins, and creating novel interpolymer compositions from resin blends is highly unpredictable particularly with regard to the resulting characteristics of such novel interpolymer. Thus, in order to be properly established, an obviousness rejection that is based on combination of cited references must derive from particular guidance and motivation that would lead one of ordinary skill in the art toward all the recited features and elements of the claims, with a reasonable expectation of success. The applicant states that the disclosure demonstrates that the combination of resin grades and film structures encompassed by the claims provide superior strength performance and resilience, relative to benchmark films, at a variety of temperatures (see Table 1).
In response, the examiner, respectfully, disagrees. The applicant states that the novel interpolymer compositions from resin blends results in characteristics that are highly unpredictable. However, the applicant does not claim characteristics of the interpolymer composition nor does the applicant provide characteristics of the interpolymer composition within the specification. The applicant’s specification provides broad characteristics of the multilayer film such as “superior toughness and seal strength”, however, does not provide objective evidence. The characteristics provided in the applicant’s specification are also directed towards the multilayer film not the interpolymer composition. Thus, one of ordinary skill in the art at the time of the invention would not be able to determine if the interpolymer composition directly correlates to the superior toughness and seal strength. As stated in MPEP 716.02(d), 
The applicant has stated that the specification provides “a variety of temperatures” in Table 1. However, the specification provides two temperatures, ambient temperature and 40C. The claim states “refrigerated temperatures” which could range from 0-40C. The applicant has not provided sufficient evidence within the specification to cover the range for which the applicant is trying to claim. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range. MPEP 716.02 (d). 

The applicant argues that while the multilayer films comprise blend of generally known or disclosed polymer materials the combination of references fails to provide one of ordinary skill in the art with any suggestion or motivation to modify and combine the materials in the way encompassed by Applicants’ pending claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schnable discloses that the heat sealing layer or sealant layer is capable of fusion bonding by conventional indirect heating means [0035]. Schnable discloses that the heat seals may be designed to meet different conditions of expected use and various heat seal formulations are known in the art and may be employed with the present invention [0035]. Thus, Schanble provides motivation to look to the art for known sealant layer compositions. Kapur et al. discloses a polyolefin composition that is suitable for packaging applications [abstract]. The composition is used to form films that are heat sealed to form bags [0102]. Thus, the composition can be used to form a sealant layer. Schanble provides suggestion and motivation to look to the prior art for polyolefin compositions, such as though taught by Kapur et al., for modifications to the sealant layers of the multilayer film.

The applicant argues that Schnabel’s discloses that the largest capacity of the structures that Schnable provides is no more that 1 L, which do not approach the same size, scale, and capacity as those illustrated by Applicants. One would recognize that an increase in liquid volume capacity results in a substantial amount of added stress. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capacity of the structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782